Citation Nr: 0425741	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 
1997, for the award of service connection for tinnitus.

2.  Entitlement to an effective date earlier than December 7, 
1998, for the award of service connection for bilateral 
hearing loss.

3.  Entitlement to service connection for residuals of a cold 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 decision by the RO in Philadelphia, 
Pennsylvania, which granted service connection and a 10 
percent rating for tinnitus, effective January 6, 1997, and 
granted service connection and a 10 percent rating for 
bilateral hearing loss, effective December 7, 1998.  This 
case is also on appeal from a March 2003 decision, which 
denied service connection for residuals of a cold injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In regards to the issue of entitlement to service connection 
for residuals of a cold injury, a review of the file reveals 
that in a statement from the veteran dated May 2004, he 
requested that he be scheduled for a local hearing with a 
Philadelphia Decision Review Officer. 

Subsequently, in a statement from the veteran's 
representative, dated May 2004, he reiterated the veteran's 
request for a local hearing before a Decision Review Officer.  
A remand to the RO is required in order to comply with the 
veteran's request.  See 38 C.F.R. §§ 3.103(c), 3.2600(c) 
(2003).

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a hearing before a Decision Review 
Officer at the earliest available 
opportunity.

2.  Then, after accomplishing any 
necessary notification and/or development 
action, the RO should readjudicate the 
claim in light of all pertinent evidence 
and legal authority.

3.  If the claim remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford them the appropriate opportunity 
to respond thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



